PER CURIAM.
The sole issue in this case is whether the trial court abused its discretion when it denied plaintiff’s motion to vacate a summary judgment in favor of defendants. The motion was founded on Rule 1.540(b), RCP 31 F.S.A. We have carefully reviewed the motion and the procedural history leading up to its denial. Based thereon and on the *424briefs and oral argument, we hold that an abuse of discretion by the trial court has not been made to appear. The order under review is, therefore, affirmed. See Farish v. Lum’s Inc., Fla.1972, 267 So.2d 325.
REED, C. J., and WALDEN and CROSS, JJ., concur.